'
',

.    .
                ~L?d:~(
7k 99-:;JibLq      ~
                  f
15
                                 RECEIVED IN
                          COURT OF CRIMINAL APPEALS


                                 NOV 20 2015
J}e ~J/'7e;uc;       .j
~ m:. ~p#j jjlj}e    I3
Eyu~~            7
'lo..
;   'I   I
     I
..
             • v   :114.•11.                                                TEXAS CRIMINAL. LAWS .
                                                                                                       It        PENAL CODE
                                                                                                                                                                                            PC §12.42.   "'t
                                                                                                                                                                                                         Lo
   (b) In addition to confinement, an individual adjudged guilty of a state jail
felony may be punished by a fine not to exceed $10,000.                                                    i     has been once before convicted of· a felony, on conviction he shall be
                                                                                                           '
                                                                                                           I
   (c) An individual adjudged guilty of a state jail felony shall be punished                         ·.·~       punished for a second-degree felony.
for a third degree felony if it is shown on the trial of the offense that:
      (1) a deadly weapon as defined by Section 1.07 WC!S used or exhibited
during the commission of the offense or during immediate fiight following
                                                                                                       1             {b) If it is shown on the trial of a second-degree felony that the defendant
the commission of the offense, and that the indivicual used or exhibited the                                     has been once before convicted of a felony, on conviction he shall be pun-
                                                                                                                 ished for a first-clegree felony.
deadly weapon or was a party to t11e offense and knew that a deadly
weapon would be used or exhibited; or                                                                               (c) If it is shown on the trial of a first-degree felony that the defendant has
      (2) the individual has previously been finally convicted of any felony:,                                  been once before convicted of a felony, on conviction he shall be punished
         (A) listed in Section 3g(a)(1 ), Article 42.12, Code of Criminal Proce~                                by imprisonment in the institutional division of the Texas Department of
dure; or                                                                                                        Criminal Justice for life, or for any term of not more than 99 years or less
         (B) for which the judgment contains an .3ffirmative finding under                                      than 15 years. In addition to imprisonment, an individual may be punished
                                                                                                                by a fine not t•:> exceed $10,000.
Section 3g(a){2), Article 42.12, Code or Criminal Procedure.
{Sections 12.36to 12.40 reseNed for expansion}
                                                                                                                                         {one provision that will be replaced by another}
Subch. D. EXCEPTIONAL SENTENCES
                                                                                                                  (d)(1 )* '(elf. unulot.ot-96.J If it is shown on the trial of a felony offense that the
PC §12.41. CLASSIFICATION OF OFFENSES OUTSIDE THIS CODE.                                                       defendant has previously been finally convicted of two felony offenses, and
For purposes of this subchapter, any conviction not obtained from a prose-                                     the second previous felony conviction is for an offense that occurred sub-
cution under this code shall be classified as follows:                                                         sequent to the first previous conviction having become final, on conviction
     (1) "felony of the third degree" if imprisonment in a penitentiary is af-                                 he shall be punished by imprisonment in the institutional division of the
fixed to the offense as a possible punishment; · ·                                                             Texas Department of Criminal Justice for life, or for any term of not more
                                                                                                     ··~       than 99 years or less than 25 years.
     (2) "Class B misdemeanor" if tt1e offense is not a 'felony and confine-                         ··'
ment in a jail is affixed to the offense as a possible punishment:                                                (d)(1 )* '!elf on D1-ot.96J If it is shown on the trial of a felony offense other
     (3) "Class C misdemeanor" if the offense is punishable by fine c•nly.                                     than a state jail felony punishable under Section 12.35{a) that the defen-
                                                                                                               dant has previously been finally convicted of two felony offenses, and the
PC §12.42. PENALTIES                   FOR REPEAT AND HABITUAL FELONY                                          second previous felonY conviction is for an offense that occurred subse-
OFFENDERS.                                    .                                                                quent to the fin;t previous conviction h~ving become final, on conviction he
                                                                                                               shall be punished by imprisonment in the institutional division of the Texas
                                                                                                               Department of Criminal Justice for life, or for any term of not more than 99
                               {one provision that will b'e replaced by another}                               years or less than 25 years.
   {a)* 'felf. until 01.01·96J lnt is shown on the trial· of a state jail felony punish-
able under Section 12.35(c) or on the trial of a third-degree felony that the                                        (2) for
                                                                                                                          A defendant   shall be punished by imprisonment in the institutional
defendant has been once before c~mvicted of a felony, on conviction he                                         division        life if:
shall be punished for a second-degree felony.                                                                           (A) the defendant is convicted of an offense:
· (a)* '/elf. on ot.01·96.J (1) If it is shown on the trial of a state jail felony                                        (i) under Section 22.021, Penal Code;
punishable under Section 12.35(a) that the defendant has previously been
                                                                                                                          {ii) under Section 20.04{a)(4), Penal Code, if the defendant
finally convicted of two state jail felonies, on conviction the defendant shall                                committed      the offense with the intent to violate or abuse the victim sexu-
be punished for a·third-degree felony.                                    '                                    ally; or
      (2) If it is shown on the triql of a state jail felony punishable under
                                                                                                                          (iii)· under Section 30.02, Penal Code, punishable under Subsec-
Section 12.35{a) that the defendant has previousl:r been finally convicted of                                   tion (d) of that section, if the defendant committed the offense with the
two felonies, and the second previous felony conviction is for an offense
                                                                                                               intent to commit a felony described by Subparagraph (i) or (ii) or a felony
that occurred subsequent to the fimt previous conviction having become                                         under Section 21. ·1 1 or 22.011, Penal Code; and
final, on conviction the defendant shall be punished for a second-degree
felony.                                                                                                                (B) th€l defendant has been previously convicted of two felony
                                                                                                               offenses, at least one of which is an offense:



                                                                                                                                                                                            &p;
      {3) If it is shown on the trial of a state jail felony punishable Lmder                                  (i) under Section •13.25 or 43.26, Penal Code;
Section 12.35(c) or on the trial Qf a third-degree felony that the defendant
                                                                                                                         (ii) under Section 21.11, 22.011, 22.021, or 25.02, Penal Code;
                                                                                                                         (iii) under Section 20.04(a)(4), Penal Code, if the defendant
                                                                                                               ~~~~;tied     the offense with the Intent to VIolate or abuser




                                                                                                                                    ~Ctf!i!!l!                            --
)
   -·



  .Form 211-FINAL SHEET




                        AND THE GRAND JURORS AFORBSAID do further present upon their

             oaths, that prior to the commission of the aforesaid offense by the

             said REGINALD ARLJ:EGH NOBLE:                        to--wit:   on the 26TH day of MAY, A.D.

             19 9 2, in the' 2 65TH JUDICIAL DISTRICT COURT of DALLAS County, Texas, in

             cause      number        F91-72411-UR           on   the   docket   of    said    court,       the   said

             REGINALD ARLIEGH NOBLE under the name of REGINALD NOBLE, was duly and

             legally convicted                 ln    said    last    named court      of    a -felony,        to-wit:

             UNAUTHORTZED USE OF A MOTOR VEHICLE,                            as charged in the indictment,

             upon an indictment then legally pending in said last named court and

            of which said court had jurisdiction; and said CO!lviction· was a final

            conviction and was a conviction for an offense committed by him, the

            said REGINALD ARLIEGH NOBLE, prior to the commission of the offense

            hereinbefore charged against him, as set forth in the first paragraph

            hereof,

                      AND THE GRAND JURORS AFORESAID do further present upon their

            oaths, that prior to the commission of each of the aforesaid 6ffenses

            was prior to the· commission of the offense set forth in the first

           paragraph hereof,

                                                                                                              0




Against the peace and dignity of the State.
                  BILL HILL

        Criminal Dir.trict Attorney, Dallas County, Texas.                            FOreman of the Grand Jury
   ~·       her~of,


                       AND THE GRAND JURORS AFORESAID do further present upon their

            oaths, that prior to the commission of each of the aforesaid offenses
            by the said REGINALD ARLIEGH NOBLE, to-wit:                                   611      the 17TH day of JULY,

            A.D. 1987, in the CRIMINAL DISTRICT COURT of DALLAS County, Texas, in

            cau.se      number· F87-77432-KH                   on       the    docket   of        said Court,           the    said

            REGINALD ARLIEGH NOBLE. under th~ name of REGINALD ARLEIGH NOBLE, was

            duly and legally convicted in said last named Court of a felony, to-

           wit:      BURGLARY OF A BUILDING,                        as charged in the indictment,                           upon an

            indictment then legally pending in said last named.Court and of which

            said       Court       had       jurisdiction;          I
                                                                         and    said    conviction                was   a     final

           ~onviction           and was a conviction for an offense committed by him, the

           said REGINALD ARLIEGH NOBLE, prior to the commission and conviction of

           thB offense hereinbefore charg.ed against him, in the second paragraph

           hereof, .and said commission and conviction set forth in this paragraph

           was prior to the commission of the offense set forth in the first

           paragraph hereof,




Against the peace and dignity of the State.
                  BILL HILL

        Cri!T'.ina! District Attorney, Dallas County, T~xas.                            -.....J   Foreman of the Grand jury




                                                                                                             i.